Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/30/20 have been fully considered with respect to the previous prior art of the Non-Final rejection and the amend data added. Examiner agrees that the previous prior art is silent with respect to the TSV structure comprising of a metal via. However, upon further search, the Examiner has found prior art that teaches wherein a TSV structure comprises a metal via, as will be shown below in this rejection. For these reasons, the Examiner has made this action Final.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claim #1-9, 11-14, are rejected under 35 U.S.C. 103 as being unpatentable over Baars et al.,  (U.S. Pat. No, 10,103,067 B1), hereinafter referred to as "Baars" and in view of Burke et al., (U.S. Pat. No. 6,987,059), hereinafter referred to as "Burke".

Baars shows, with respect to claim #1, 5, 6, 11, a method for fabricating semiconductor device, comprising: providing a preliminary device layer, having a substrate (fig. #1c, item 10) (column 5, line 23-25) on top and a through substrate via (TSV) (fig. #1c, item 20) (column #6, line 36-38) structure in the substrate, wherein a top portion of the TSV structure protrudes out from 5the substrate (column #6, line 33-40); depositing a dielectric layer (fig. #1d, item 30) over the substrate to cover the substrate and the TSV structure (column #6, line 42-48); forming a coating layer (fig. #1e, item 41) over the dielectric layer, wherein the coating layer fully covers over the dielectric layer with a flat surface (column #6, line 36-38); and  10performing an anisotropic etching process as to not complete attack the coating layer (fig. #1f, item 30) (column #8, line 49-65) and the dielectric layer without etching selection until the TSV structure is exposed wherein the coplanar surface for the dielectric layer to the TSV structure is formed (column #6, line 51-62).

Baars substantially shows the claimed invention as shown in the rejection above. 
Baars fails to show, with respect to claim #1, a method wherein the TSV structure comprises a metal via.

Gurke teaches, in a similar method for fabricating a metal via, with respect to claim #1, a method wherein both metal lines (i.e., formed in trenches) and metal vias are formed by cutting into dielectric layers and then filled the cuts with the conductive metal (column #3, line 33-38).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #1, a method wherein the TSV structure comprises a metal via, into the method of Baars, with the motivation to act as a barrier against copper diffusion into the bulk dielectric, as taught by Burke.

Baars shows, with respect to claim #2, a method wherein the dielectric layer (fig. #1e, item 41) is oxide layer and the coating layer (fig. #1e, item 42) is a photoresist layer (column #6, line 51-62).

Baars shows, with respect to claim #3, a method wherein the coating layer with a liquid property provides the 15flat surface before the anisotropic etching process (column #9 line 63-67; column #10, line 1-7).

Baars shows, with respect to claim #4, a method wherein the coating layer is a dielectric material formed by a spin coating process (column #6, line 51-62).

claim #7, a method wherein flowable dielectric material (fig. #1e &h, item 60) is planarized using a layer (fig. #1e & h, item 5) as a planarization stop layer (column #8, line 33-45).

Baars shows, with respect to claim #8, a method wherein the flowable dielectric (fig. #1e, item 60) fills the TSV area and covers the top of the device (column #8, line 33-45).

Baars shows, with respect to claim #9, a method wherein after the anisotropic etching process, the coating layer (fig. #1e, item 42) is fully removed, and a residue of the dielectric layer (fig. #1f, item 30) on the substrate is surrounding the top portion of the TSV structure (column #6, line 63-67).

Baars shows, with respect to claim #12, a method wherein an SOI (silicon-on-insulator) substrate (fig. #1c, item 10) used for the formation of a semiconductor device (column #5, line 23-25).
Baars shows, with respect to claim #13, a method wherein the dielectric layer (fig. #1d, item 30) comprises a nitride material, such as Si3N4 or SiON (column #6, line 41-48).

Baars shows, with respect to claim #14, a method wherein the coating layer (fig. #1e, item 41) is a photoresist layer, and the method further comprises stripping a portion of the photoresist layer (column #6, line 63-67).



//

Claim #10 are rejected under 35 U.S.C. 103 as being unpatentable over Baars et al.,  (U.S. Pat. No, 10,103,067 B1), hereinafter referred to as "Baars" as modified by Burke et al., (U.S. Pat. No. 6,987,059), hereinafter referred to as "Burke" and in further view of Cheng et al., (U.S. Pat. No. 8,110,862 B2), hereinafter referred to as "Cheng".

Baars as modified by Burke substantially shows the claimed invention as shown in the rejection above. 
Baars as modified by Burke fails to show, with respect to claim #10, a method wherein the TSV structure comprises a metal via; and a liner insulating layer on the sidewall of the metal via to insulate the metal via from the substrate.

Cheng teaches, with respect to claim #10, a method wherein a blanket first trench (fig. #7, item 18) wherein the conductive trench material include a metal (column #5, line 58-66) and a dielectric layer (fig. #7, item 16a&b) (column #6, line 16-35).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #10, a method wherein the TSV structure comprises a metal via; and a liner insulating layer on the sidewall of the metal via to insulate the metal via 

//
Claim #15 are rejected under 35 U.S.C. 103 as being unpatentable over Baars et al.,  (U.S. Pat. No, 10,103,067 B1), hereinafter referred to as "Baars" as modified by Burke et al., (U.S. Pat. No. 6,987,059), hereinafter referred to as "Burke" and in further view of Block et al., (U.S. Pub. No. 2020/0035560 A1), hereinafter referred to as "Block".

Baars as modified by Burke substantially shows the claimed invention as shown in the rejection above. 
Baars as modified by Burke fails to show, with respect to claim #15, a method wherein the preliminary device layer comprises: a device layer, disposed on a carrier; the substrate, disposed on the device layer; and the TSV structure  in the substrate with connection to a device of the device layer.

Block shows, with respect to claim #15, a method wherein donor substrate (fig. #2a, item 201) that includes a carrier layer (fig. #3a, item 205) both of which are connected to a device layer (fig. 2a, item 211)  wherein the substrate includes a TSV extending through microns of the host substrate thickness (paragraph 0105, 0110, 0134). (fig. #, item)


claim #15, a method wherein the preliminary device layer comprises: a device layer, disposed on a carrier; the substrate, disposed on the device layer; and the TSV structure  in the substrate with connection to a device of the device layer, into the method of Baars as modified by Burke, with the motivation that this expand the device functionality, improve performance, or increase device density, as taught by Block.


EXAMINATION NOTE
The rejections above rely on the references for all the teachings expressed in the text of the references and/or one of ordinary skill in the art would have reasonably understood or implied from the texts of the references. To emphasize certain aspects of the prior art, only specific portions of the texts have been pointed out. Each reference as a whole should be reviewed in responding to the rejection, since other sections of the same reference and/or various combinations of the cited references may be relied on in future rejections in view of amendments.

Pertinent Prior Art
Pertinent art with relevance to the claimed invention found, but not used as a statement of rejection is listed below.

1) Adusumilli et al., 2020/0235038 (paragraphs 0018, 0039)
2) Chen et al., 2019/0148336 (paragraph 0019, 0033)
3) Lee 2015/0021773 (paragraph 0023)
4) Lin et al., 2010/0246152 (paragraph 0482)


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andre’ Stevenson whose telephone number is (571) 272 1683.  The examiner can normally be reached on Monday through Friday from 7:30 am to 4:30 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272 2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Andre’ Stevenson Sr./
Art Unit 2816
02/28/2021

/ZANDRA V SMITH/            Supervisory Patent Examiner, Art Unit 2816